DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 31 May 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
A further telephonic election of Species A embodied in claims 9-14 was made by Mark Olds on 07 June 2022.  As such, the elected claims for examination are 1-14.  
Claims 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenstein et al. (US 3,726,002).
Considering claim 1, Greenstein teaches high-performance interconnection packages for semiconductor chips (abstract) where the interconnection provides electrical connection to a plurality of integrated circuit semiconductor chips (Column 2 lines 54-63).  An embodiment is taught of an alumina ceramic substrate with a glass layer formed thereon (Column 8 lines 8-33) which is lapped to form a planar surface (Column 8 lines 34-45) and is further coated with a metallization pattern (Column 8 lines 55-67).  This is considered to teach an alumina ceramic substrate with a substrate-film having a planar surface thereon and a further electrical component formed on the planar surface and as such anticipates that which is claimed.
Considering claim 2, Greenstein teaches the use of glass for the film (Column 8 lines 3-8 and 23-26) and which is an amorphous material.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 2010/0248445).
Considering claim 1, Takayama teaches a semiconductor substrate used in electric devices (Paragraphs 2 and 4).  The device comprises a base substrate (100) of alumina, etc. (Paragraph 32), an insulating layer (102) preferably having a surface for bonding with high planarity (Paragraph 34), a silicon carbide layer (112) subjected to planarization to reduce surface unevenness (Paragraph 43), and electrodes optionally formed on the SiC layer (Paragraph 114).
While not teaching a singular example of the instantly claimed semiconductor device this would have been obvious to one of ordinary skill in the art in view of the teachings of Takayama as this is considered a combination of conventionally known materials and optionally planar layers known to form semiconductor devices and one would have had a reasonable expectation of success.
Considering claims 2 and 5, Takayama teaches where the SiC layer may be amorphous (Paragraph 44) and applicant discloses this material as thermally conductive and electrically insulating.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2010/0260970).
Considering claim 1, Yeh teaches ceramic substrate with planar buffer layers (abstract) used in semiconductor devices (Paragraph 5) including LED’s, integrated circuits, micro-electro mechanical systems, etc. (Paragraph 14).  The substrate is taught to comprise a ceramic of alumina, etc. (Paragraph 29).  The planar buffer layer is taught to improve upon the roughness average of the ceramic substrate (Paragraph 17).
While not teaching a singular example of the instantly claimed semiconductor device this would have been obvious to one of ordinary skill in the art in view of the teachings of Yeh as this is considered a conventionally known combination of ceramic substrate and planar buffer layer known to improve upon the roughness average of the ceramic substrate and one would have had a reasonable expectation of success.  While not expressly teaching an electrical component, Yeh teaches where the ceramic substrate may be applied to LED’s, IC’s, etc. (Paragraph 14) and this is considered to render obvious the combination of the planar buffer layer coated ceramic substrate with a further electric component.
Considering claim 2, Yeh teaches where the planar buffer layer comprises an amorphous material (Paragraph 24) and the glass is considered thermally conductive and electrically insulating as no particular values of conductivity are recited.  See MPEP 2111.01.
Considering claim 6, Yeh teaches where the buffer layer has a thickness of 200 microns or less (Paragraph 23) and exemplifies the ceramic substrate roughness Ra of 288.3 nm and 447.6 nm (Table 4).  As such, this disclosure overlaps the claimed thickness of the substrate-film being greater than the roughness of the ceramic substrate and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 7, Yeh does not expressly teach an alumina ceramic substrate roughness on the order of 40-60 nm.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  It is the examiner’s position that the claimed roughness is merely a difference of relative dimension and therefor is not patentably distinct over the prior art, absent an objective showing.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Considering claim 8, Ye teaches where the roughness of the planar buffer layer coated substrate ranges from 9.6-54.6 nm (Table 5). See MPEP 2144.05.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner et al. (US 2017/0229370).
Considering claim 1, Kreutzwiesner teaches a mounting device (Paragraph 2) used with semiconductor devices, etc. (Paragraph 22).  Figure 7 (reproduced below) depicts an embodiment of support structures (102) (i.e. a ceramic substrate) and thermally conductive electrically insulating structures (104) (i.e. a substrate-film) sandwiched or embedded and further connected to conductive structures (404) (i.e. an electric component) (Paragraphs 93-95).  The support structures may be oxidized aluminum, etc. (Paragraph 19) (i.e. alumina) and the thermally conductive electrically insulating structures may be DLC, nitrides, or oxides (Paragraph 20) and both the support structures and thermally conductive electrically insulating structures may be planar (Paragraph 17).

    PNG
    media_image1.png
    241
    663
    media_image1.png
    Greyscale


While not teaching a singular example of the instantly claimed semiconductor device this would have been obvious to one of ordinary skill in the art in view of the teachings of Kreutzwiesner as this is considered a conventionally known combination of planar layers and materials conventionally known to form mounting structures and one would have had a reasonable expectation of success. 
Considering claim 2, Kreutzwiesner teaches the use of amorphous layers for both the support and thermally conductive electrically insulating structures (Paragraphs 19 and 21).
Considering claim 3, Kreutzwiesner teaches the use of diamond-like carbon (Paragraph 20-21) which is considered a diamond film.
Considering claim 4, Kreutzwiesner teaches where amorphous materials including aluminum nitride may be used for the support structure (Paragraph 19) and may be considered the claimed substrate-film as Figure 7 above depicts plural of these layers within the central layer stack (100).
Considering claim 9, Kreutzwiesner teaches where the device may be a passive electronic member (Paragraph 13) and where plural layers of conductive structures (404) are connected (Figure 7 above) and where these may comprise copper sheets (Paragraph 86).
Considering claims 10-13, Kreutzwiesner teaches where the component maybe an inductance, a capacitor, etc. (Paragraph 32) and the use of laminates of metals and insulating materials including multi-layered metal layers (Paragraph 38) (i.e. considered to encompasses plural adjacent metal layers).  As such, this is considered a combination of conventionally known components and is considered to meet the claimed limitations as no particular structure is recited.  See MPEP 2111.01.
Considering claim 14, Kreutzwiesner does not expressly teach the claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  It is the examiner’s position that the claimed thickness is merely a difference of relative dimension and therefor is not patentably distinct over the prior art, absent an objective showing.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784